Exhibit 10.1

AMENDMENT TO SEPARATION AGREEMENT

THIS AMENDMENT TO SEPARATION AGREEMENT (“Amendment”) is entered into this 28th
day of February 2013 by and between Keith W. F. Bradley (“Associate”) and Ingram
Micro Inc., a Delaware corporation (“IMI”),

R E C I T A L S

 

A. The Associate and IMI entered into that certain December 18, 2012 Separation
Agreement (“Agreement”).

 

B. The Associate and IMI now wish to amend the terms and conditions of the
Agreement pursuant to the terms and condition of this Amendment.

NOW THEREFORE, for valuable consideration, receipt of which is hereby
acknowledged, and in consideration of the mutual promises and covenants
contained herein, the parties agree as follows:

 

1. Paragraph 1 (Resignation of Officer Position and Subsequent Termination of
Employment).

Paragraph 1(a) shall be modified as follows:

The Separation Date, defined in Paragraph 1(a), line 4, as “March 1, 2013,”
shall be changed to “March 6, 2013.”

 

2. All other terms and conditions of the Agreement shall remain in full force
and effect.

IN WITNESS WHEREOF, the parties shall have executed this Agreement as of the
date(s) set forth below.

 

      “Associate” Date: 2/28/2013      

/s/ Keith W. F. Bradley

      Keith W. F. Bradley       Address:       Telephone:      

INGRAM MICRO INC.

a Delaware Corporation

Date: 4/17/2013      

/s/ Larry C. Boyd

      Larry C. Boyd       EVP, Secretary & General Counsel